UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended:March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 000-24657 MANNATECH, INCORPORATED (Exact Name of Registrant as Specified in its Charter) Texas 75-2508900 (State or other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 600 S. Royal Lane, Suite 200, Coppell, Texas (Address of Principal Executive Offices) (Zip Code Registrant’s Telephone Number, including Area Code:(972) 471-7400 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 3, 2013, the number of shares outstanding of the registrant’s sole class of common stock, par value $0.0001 per share, was 2,647,735. MANNATECH, INCORPORATED TABLE OF CONTENTS Special Note Regarding Forward-Looking Statements 1 Part I – FINANCIAL INFORMATION Item 1. Financial Statements 2 Consolidated Balance Sheets - Unaudited 2 Consolidated Statements of Operations - Unaudited 3 Consolidated Statement of Comprehensive Loss - Unaudited 3 Consolidated Statements of Shareholders’ Equity - Unaudited 4 Consolidated Statements of Cash Flows - Unaudited 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Company Overview 15 Results of Operations 16 Liquidity and Capital Resources 22 Critical Accounting Policies and Estimates 24 Recent Accounting Pronouncements 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 30 Part II – OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information 31 Item 6. Exhibits 31 Signatures 32 Table of Contents Special Note Regarding Forward-Looking Statements Certain disclosures and analysis in this Form 10-Q, including information incorporated by reference, may include forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the Private Securities Litigation Reform Act of 1995 that are subject to various risks and uncertainties. Opinions, forecasts, projections, guidance, or other statements other than statements of historical fact are considered forward-looking statements and reflect only current views about future events and financial performance. Some of these forward-looking statements include statements regarding: ■ management’s plans and objectives for future operations; ■ existing cash flows being adequate to fund future operational needs; ■ future plans related to budgets, future capital requirements, market share growth, and anticipated capital projects and obligations; ■ the realization of net deferred tax assets; ■ the ability to curtail operating expenditures; ■ global statutory tax rates remaining unchanged; ■ the impact of future market changes due to exposure to foreign currency translations; ■ the possibility of certain policies, procedures, and internal processes minimizing exposure to market risk; ■ the impact of new accounting pronouncements on financial condition, results of operations, or cash flows; ■ the outcome of new or existing litigation matters; ■ the outcome of new or existing regulatory inquiries or investigations; and ■ other assumptions described in this report underlying such forward-looking statements. Although we believe that the expectations included in these forward-looking statements are reasonable, these forward-looking statements are subject to certain events, risks, assumptions, and uncertainties, including those discussed below, the “Risk Factors” section in Part I, Item 1A of our Form 10-K for the year ended December 31, 2012, and the “Risk Factors” section in Part II, Item 1A of this Form 10-Q, and elsewhere in this Form 10-Q and the documents incorporated by reference herein. If one or more of these risks or uncertainties materialize, or if our underlying assumptions prove to be incorrect, actual results and developments could materially differ from those expressed in or implied by such forward-looking statements. For example, any of the following factors could cause actual results to vary materially from our projections: ■ overall growth or lack of growth in the nutritional supplements industry; ■ plans for expected future product development; ■ changes in manufacturing costs; ■ shifts in the mix of packs and products; ■ the future impact of any changes to global associate career and compensation plans or incentives; ■ the ability to attract and retain independent associates and members; ■ new regulatory changes that may affect operations or products; ■ the competitive nature of our business with respect to products and pricing; ■ publicity related to our products or network-marketing; and ■ the political, social, and economic climate. Forward-looking statements generally can be identified by use of phrases or terminology such as “may,” “will,” “should,” “could,” “would,” “expects,” “plans,” “intends,” “anticipates,” “believes,” “estimates,” “approximates,” “predicts,” “projects,” “potential,” and “continues” or other similar words or the negative of such terms and other comparable terminology. Similarly, descriptions of Mannatech’s objectives, strategies, plans, goals, or targets contained herein are also considered forward-looking statements. Readers are cautioned when considering these forward-looking statements to keep in mind these risks, assumptions, and uncertainties and any other cautionary statements in this report, as all of the forward-looking statements contained herein speak only as of the date of this report. Unless stated otherwise, all financial information throughout this report and in the Consolidated Financial Statements and related Notes include Mannatech, Incorporated and all of its subsidiaries on a consolidated basis and may be referred to herein as “Mannatech,” “the Company,” “its,” “we,” “our,” or “their.” Our products are not intended to diagnose, cure, treat, or prevent any disease, and any statements about our products contained in this report have not been evaluated by the Food and Drug Administration, also referred to herein as the “FDA”. 1 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements MANNATECH, INCORPORATED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS – (UNAUDITED) (in thousands, except share and per share amounts) March 31, December 31, ASSETS (unaudited) Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance of $31 and $20 in 2013 and 2012, respectively Income tax receivable Inventories, net Prepaid expenses and other current assets Deferred tax assets Total current assets Property and equipment, net Construction in progress 9 8 Long-term restricted cash Other assets Long-term deferred tax assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current portion of capital leases and other financing arrangements $ $ Accounts payable Accrued expenses Commissions and incentives payable Taxes payable Current deferred tax liability Deferred revenue Total current liabilities Capital leases, excluding current portion Long-term deferred tax liabilities 3 2 Other long-term liabilities Total liabilities Commitments and contingencies Shareholders’ equity: Preferred stock, $0.01 par value, 1,000,000 shares authorized, no shares issued or outstanding — — Common stock, $0.0001 par value, 99,000,000 shares authorized, 2,768,972 shares issued and 2,647,735 shares outstanding as of March 31, 2013 and December 31, 2012, respectively — — Additional paid-in capital Accumulated deficit (6,276 ) (6,920 ) Accumulated other comprehensive loss (1,621 ) (677 ) Less treasury stock, at cost, 121,237 shares in 2013 and 2012 (14,796 ) (14,796 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to unaudited consolidated financial statements. 2 Table of Contents MANNATECH, INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS – (UNAUDITED) (in thousands, except per share information) Three months ended March 31, Net sales $ $ Cost of sales Gross profit Operating expenses: Commissions and incentives Selling and administrative expenses Depreciation and amortization Other operating costs Total operating expenses Income (loss) from operations (2,056 ) Interest income (expense) (13 ) (53 ) Other income, net Income (loss) before income taxes (1,217 ) Provision for income taxes (415 ) (183 ) Net income (loss) $ $ ) Income (loss) per common share: Basic $ $ ) Diluted $ $ ) Weighted-average common shares outstanding: Basic Diluted CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS – (UNAUDITED) (in thousands) Three months ended March 31, Net income (loss) $ $ ) Foreign currency translations (944 ) (806 ) Comprehensive loss $ ) $ ) See accompanying notes to unaudited consolidated financial statements. 3 Table of Contents MANNATECH, INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY – (UNAUDITED) (in thousands) Common stock Par value Additional paid in capital Accumulated deficit Accumulated other comprehensive loss Treasury stock Total shareholders’ equity Balance at December 31, 2012 $
